Citation Nr: 1048210	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a July 2006 statement can be construed as a notice of 
disagreement (NOD) as to the November 2005 rating decision.  

2.  Entitlement to a disability rating greater than 30 percent 
for depressive neurosis prior to December 9, 2004.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active military service from September 1951 to 
July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Board issued a decision finding that there was 
no clear and unmistakable error (CUE) in a November 2000 rating 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2009, the Court issued an order granting the parties' Joint 
Motion for Remand to vacate the Board's decision and remand the 
case to the Board for compliance with the Joint Motion.  

In December 2009, the Board issued another decision, again 
finding that there was no CUE in a November 2000 rating decision.  
The Veteran appealed this decision to the Court.  In July 2010, 
the Court issued an order granting the parties' Joint Motion for 
Partial Remand to set aside the portion of the Board's December 
2009 decision that determined that the appellant had not filed a 
valid NOD with a prior adjudication.  The Joint Motion for 
Partial Remand pointed out that the appellant was not pursuing an 
appeal of that portion of the Board's decision that determined 
that a November 2000 rating decision did not contain CUE.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating greater than 30 
percent for depressive neurosis prior to December 9, 2004, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected an appeal from a November 1997 RO 
decision that granted service connection for depressive neurosis 
and assigned an initial noncompensable rating from October 31, 
1996.  The rating was increased to 30 percent disabling effective 
October 17, 1997 in a November 2000 rating decision and 100 
percent disabling effective December 9, 2004 in a November 2005 
rating decision.  The Veteran withdrew his appeal regarding an 
increased rating in November 2005 correspondence.  

2.  In July 2006, within one year of notification of the November 
2005 rating decision which addressed the Veteran's entitlement to 
disability evaluations for specific time frames, the Veteran's 
representative submitted a statement expressing disagreement with 
the evaluation assigned between January 1998 and December 2004. 


CONCLUSION OF LAW

The July 2006 statement from the Veteran's representative 
regarding a request for a 50 percent disability rating from 
January 14, 1998 to December 9, 2004, is a valid NOD as to the 
November 2005 rating decision. 38 U.S.C.A. §§ 5104, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104, 3.109, 20.201, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in November 1997, the RO granted service 
connection and assigned a non-compensable disability rating for 
depressive neurosis.  The Veteran submitted a notice of 
disagreement with regard to that decision.  In an April 1998 
rating decision, the RO increased the rating to 10 percent 
effective October 31, 1996.  Thereafter, the Veteran perfected an 
appeal to the Board.  


By rating decision dated in November 2000, the RO increased the 
Veteran's disability rating from 10 percent to 30 percent, 
effective October 17, 1997.  In a May 2002 decision, the Board 
denied higher ratings for those two periods.  

The Veteran appealed that decision to the Court.  In an August 
2003 order, the Court vacated the May 2002 Board decision for 
further development and readjudication.  Consistent with this 
order, the Board remanded the case in August 2004.  

The Veteran was afforded a VA examination in December 2004 which 
showed a significant worsening in his disability.  An addendum to 
this examination dated in August 2005 confirmed a worsening of 
the Veteran's psychiatric disorder.  By rating decision dated in 
November 2005, the RO increased the Veteran's rating to 100 
percent effective December 9, 2004, the date of the VA 
examination.  The RO summarized the Veteran's compensation as 10 
percent from October 31, 1996; 30 percent from October 17, 1997; 
and 100 percent from December 9, 2004.  

By correspondence dated in November 2005 the Veteran wrote that 
the RO's November 2005 decision, specifically "[t]he grant of 
100 % for depressive neurosis from 12/09/04 totally satisfies all 
appeal issues at this time."   

In March 2006, the Veteran's representative pointed out that the 
effective date assigned in the November 2000 rating decision was 
incorrect and should be October 31, 1996.  Subsequently, by 
rating decision dated in June 2006 the RO noted that the November 
2000 rating decision contained a typographical error and that the 
Veteran's 30 percent disability rating should have been effective 
from October 31, 1996, the date of his claim, rather than October 
17, 1997.  After review of the record, the RO assigned the 
specific date requested by the representative.  

In July 2006, the Veteran's representative submitted a statement 
disagreeing with the 30 percent rating and requested a 50 percent 
disability rating from January 14, 1998, the date of a private 
psychiatric examination report which described the Veteran's 
psychiatric disorder as "moderate" and assigned a Global 
Assessment Functioning (GAF) score of 55.  


While the RO initially treated the July 2006 statement as an NOD, 
in January 2007 correspondence the Veteran and his representative 
were notified that the July 2006 statement was not a valid NOD 
and would instead be considered to be a new claim for an 
increased rating from October 31, 1996.  A February 2007 Report 
of Contact detailed a discussion between RO personnel and the 
representative during which the representative agreed that the 
July 2006 statement was not an NOD, but would be considered a 
claim for increase.  In an April 2007 statement, the 
representative presented specific argument that the claim is for 
CUE in the November 2000 rating decision that assigned the 30 
percent rating insofar as the RO failed to consider the 
significance of January 1998 and August 2000 psychiatric 
examinations and rejected conclusions of "moderate" mental 
impairment. 

In the May 2007 rating decision on appeal, the RO found that the 
Veteran was not entitled to a 50 percent evaluation for 
depression neurosis based on CUE.  The Veteran appealed this 
rating decision to the Board and in June 2008 the Board found 
that the November 2000 rating decision which assigned a 30 
percent disability rating for service-connected depression 
neurosis did not contain CUE.  

In August 2009, the June 2008 Board decision was vacated and the 
case was sent back for a detailed discussion as to whether the 
November 2000 rating decision was final.  

In December 2009, the Board again found that the November 2000 
rating decision which assigned a 30 percent disability rating for 
service-connected depression neurosis did not contain CUE and 
specifically noted that the November 2000 rating decision was, in 
fact, final.  

In the July 2010 Joint Motion for Partial Remand, a determination 
was made to set aside the portion of the Board's December 2009 
decision that determined that the appellant had not filed a valid 
NOD with a prior adjudication.  The Joint Motion for Partial 
Remand pointed out that the appellant was not pursuing an appeal 
of that portion of the Board's decision that determined that a 
November 2000 rating decision did not contain CUE.    

Analysis

The issue before the Board in December 2009 was whether a 
November 2000 rating decision contained CUE; that portion of the 
Board decision was not vacated.  The portion of the Board 
decision that determined the Veteran had not filed a valid NOD 
was vacated.   

The Board will now address whether the July 2006 statement can be 
construed to be an NOD as to the November 2005 rating decision.  

An NOD must (1) express disagreement with a specific 
determination of the RO; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 20.300; 
see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The November 2005 rating decision addressed the Veteran's 
entitlement to disability evaluations for specific time frames.  
While the Veteran withdrew his appeal regarding an increased 
rating in his November 2005 statement, that does not preclude the 
filing of a new NOD.  See 38 C.F.R. § 20.204.  The July 2006 
statement, received within one year of the mailing of the 
November 2005 rating decision, expressed disagreement with the 
evaluation assigned between January 1998 and December 2004.  As 
such, the Board finds that the July 2006 statement is a valid NOD 
as to the November 2005 rating decision.  

Notice and Assistance

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The July 2006 statement from the Veteran's representative 
regarding a request for a 50 percent disability rating from 
January 14, 1998 to December 9, 2004 is a valid NOD as to the 
November 2005 rating decision.


REMAND

The Board has determined that a July 2006 statement from the 
Veteran's representative regarding a request for a 50 percent 
disability rating from January 14, 1998 to December 9, 2004 is an 
NOD as to the November 2005 rating decision.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted.  If 
no preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. § 
19.29, unless the matter is resolved by granting the benefits 
sought on appeal or the notice of disagreement is withdrawn by 
the appellant or his or her representative. 38 C.F.R. § 19.26.

A statement of the case has not been issued.  Accordingly, the 
Board is required to remand this issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Issue a Statement of the Case (SOC) regarding 
the issue of entitlement to a disability 
rating greater than 30 percent for depression 
neurosis prior to December 9, 2004.  The RO 
should also advise the appellant of the need 
to timely file a substantive appeal if he 
desires appellate review of this issue.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed. 

The appellant has the right to submit additional evidence and 
argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


